Title: Cash Accounts, March 1771
From: Washington, George
To: 



[March 1771]



Cash


Mar. 1—
To Ditto [cash] of Mr Hectr Ross
£89. 9.5



To Ditto Recd of Mr Henry Fry (pr Mr Maury) on Acct of Surveying our Grant of 200,000 Acs. of Land
15. 0.0


6—
To Ditto recd of Andw Wagener on acct of Do
6. 0.0



To Ditto recd of Doctr [James] Craik Do
4.10.0



To Ditto of Captn [Peter] Hog D[itto]
6.15.0



To Ditto of Colo. [Adam] Stephen
11. 2.6



To Ditto of Mr James Mercer Do
11. 2.0



To Ditto of Mr McGuire Do
1. 1.0



To Ditto of Mr Magnus Tate Do
2. 2.0



To Ditto of Isaac Larew Do
1. 1.0


8—
To Ditto of Alexr Fryer for Rent
6.15.0



To Ditto of Mr Joseph Thompson for Do
18. 0.0



To Ditto of my Bror Sam’l Washington
12. 0.0


13—
To Cash of Doctr Craik for a Map
0.16.8



To Ditto Ditto for a Plow
1.15.0



To Cards
0. 6.0


Contra


2—
By Exps. at Triplets Ordy
0. 4.4


3—
By Ditto at Wests Do
0. 7.3



By Ditto at [Joseph] Berry’s
0. 4.2


4—
By Office Expences for a Tract of 20½ Acs. Ld
1.13.9



Servants
0. 2.0


6—
By Mr [Philip] Bushes Acct
1. 3.8



By Charity 1/3—Servants 1/3
0. 2.6


11—
By Captn Crawford pr Marcus Stephenson £65 Pensa. equal to
52. 0.0



By 1 Bushl of Hazlenuts of V[alentine] Crawford
0. 9.0


12—
By Servants 2/—Exps. at Snickers 4/6
0. 6.6



By Exps. at Peytons 7/10½. Ferry 1/3
0. 9.1 1/2



13—
By Ditto at Talbots 3/—Barber 2/
0. 5.0


18—
By Benja. Buckler
0.18.0



By Mr Harrison Fee in Chy agt Barry
1.12.0



By Mr Ellzey Do Do Do
1.10.0



By Mr Thos Lawson for a Watch
7.10.0


23—
By Jno. Prescot
1. 5.0



By Christopher Shade
1.16.0



By Joseph Soal Balle Acct
0.12.6


26—
By Dominicus Gubner
1.10.0



By Jno. P. Custis
5.10.0


27—
By Charity 7/6–4 pr Markg Irons 2/6
0.10.0



By Barber 3/3—Servants 3/9
0. 7.0



By Mr Montgomerie for 40 lb. Twine
3.18.9


